DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 05/02/2022. Claims 1-41 were previously pending. Claims 1-20, 23 and 32 are cancelled by the applicant. Claims 21, 22, 24-31, and 33-41 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "a digital mapping or cartography system" in lines 3-4, it is unclear if this is a new digital mapping or cartography system or referring to the same system as claimed in claim 21.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US Pub 20160098171), and further in view of Nakajima (US Pub 20070245828).

Regarding Claim 21, Lancaster discloses a method for determining a wrapping configuration of a plastic film that is wrapped around a group of products (650-Fig. 8) to form a palletized load (606-Fig. 7) intended to be moved or transported along a transport settled path (paragraph [0003], packaging techniques to wrap loads for transport), said method comprising the following steps: 
Step 1, forming a palletized load by grouping and wrapping with the film a determined group of products (606-Fig. 7) by using a defined wrapping configuration (658-Fig. 8); 
Step 2, detecting and measuring a set of physical quantities (Fig. 13 indicates several physical properties, 762-774 are examples physical quantities), said physical quantities including kinematic-type quantities that comprise one or more (only requires the prior art to anticipate one of the following kinematic limitations) of linear displacements, speed and accelerations along at least one axis (Figs.5-6, sensed film speed 512 as a part of wrap speed model 500 is a detected speed about center of rotation 408) and angular rotation, speed and accelerations about at least one axis (Figs.5-6, sensed film speed 512 as a part of wrap speed model 500 is a detected speed about center of rotation 408), the kinematic-type quantities acting on the palletized load (Fig. 13, 770 and 772, axial load is related to rotation speed and angular acceleration) as a result of at least one of movements and stresses that the palletized load is subjected to when the palletized load is it is moved along a plurality of different test paths (Fig. 7, variations in the speed of turntable 604 is a variation in test paths) an associating to each of the test paths one respective set of the physical quantities detected and measured (772-Fig. 13, variations in the speed of turntable 604 result in axial load variable); 
Step 3, defining each test path as a composition of a respective sequence of elementary path stretches (Fig. 13, 776-784, profile is interpreted as a test path, which is updated is interpreted as a respective sequence of elementary path stretches), the test paths and the elementary path stretches being identified and defined by at least one of a digital mapping or cartography system (Figs. 21-23, the combination of rotation speed, wrap force and film above load and presented on a GUI with scale is interpreted as digital mapping providing rotation speed (test path) of the wrap force or path stretch about a palletized load); 
Step 4, associating to each of the elementary path stretches a respective group of physical quantities detected and measured in the elementary path stretch (Fig. 13, 762-774 are detected and measured physical quantities for stretching a film); 
Step 5, defining from the elementary path stretches of the test paths a set of base elementary path stretches which respective groups of physical quantities are associated to and that are able to form with a suitable composition any path of the palletized load (Fig. 13, 762-774 are detected and measured physical quantities for stretching a film for transportation); 
Step 6, obtaining the transport settled path as a suitable composition of base elementary path stretches selected by the set of base elementary paths (776-784 of Fig. 13); 
Step 7, obtaining calculated physical quantities that act on the palletized load along the transport settled path as a composition of groups of physical quantities associated to base elementary path stretches of the suitable composition of base elementary path stretches that compose the transport settled path (Fig. 9, 700-710 use calculated wrap force as physical quality which is associated to a wrap force parameter for transportation); 
Step 8, positioning the palletized load on a motion platform (Fig. 7, load 606 is positioned on turntable 604) adapted to support and move the palletized load (paragraph [0105]) and inputting the calculated physical quantities as driving data of said motion platform (650-Fig. 8, 656, 652 and 654 perform wrapping of a load which includes the physical quantity of wrap force upon the load);
However, Lancaster is silent regarding:
6Step 9, operating the motion platform on the basis of the calculated physical quantities to perform a simulation of at least one of movements and stresses that act on said palletized load moved or transported along the settled path; 
Step 10, at an end of the simulation, checking if the palletized load wrapped with the film according to the defined wrapping configuration has remained stable and compact; 
Step 11, modifying the defined wrapping configuration if said palletized load did not remain stable and compact and repeating said steps 8 to 11 of positioning, operating, checking and modifying until the palletized load is stable and compact; and
Step 12, storing a stability wrapping configuration of the film wrapped around the determined group of products adapted to maintain the palletized load stable and compact when the palletized load is moved or transported along the transport settled path.
Nakajima teaches:
6Step 9, operating a motion platform (2a-Fig. 1) on the basis of a calculated physical quantities to perform a simulation of at least one of movements and stresses that act on a palletized load (P-Fig. 1) moved or transported along said settled path (Fig. 3, S11 to S14, wherein S12 is the settled path, and vibrations is the measured movements and stresses the specimen is subjected to); 
Step 10, at an end of the simulation, checking if the palletized load wrapped with the film according to said defined wrapping configuration has remained stable and compact (S42-S44 of Fig. 12); 
Step 11, modifying said defined wrapping configuration if said palletized load did not remain stable and compact and repeating said steps 8 to 11 of positioning, operating, checking and modifying until said palletized load is stable and compact (paragraphs [0008-0010] describes a process of modifications to enhance the reliability of the vibration test is interpreted as the repeating of steps to achieve an accurate test); and
Step 12, storing a stability wrapping configuration of a film wrapped around a determined group of products adapted to maintain a palletized load stable and compact when the palletized load it is moved or transported along the transport settled path (paragraph [0080], the analysis of the data accumulated in the memory unit is useful for evaluating and improving the vibration resistance, is interpreted as storing the physical stresses imparted to the load during a test using the transport scenario of Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the turntable of the apparatus of Lancaster, to have incorporated the vibrations test as taught by Nakajima, so to improve the wrapping profiles by using a vibration test program for evaluating the vibration resistance of products transported by means such as automobiles, trains, etc. (paragraph [0001], Nakajima).

Regarding Claim 22, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses the method of wrapping (Fig. 7) with a wrapping machine (600-Fig. 7) said film (620-Fig. 7) around a group of products (606-Fig. 7) equal to the determined group of products so as to form a palletized load intended (not a positive recitation requiring the load to be moved) to be moved or transported along the transport settled path (paragraphs [0003 and 0156], wrapping of load for transport) by using the stability wrapping configuration (658-Fig. 8, wrapping profile).

Regarding Claim 24, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses obtaining the settled path as a suitable composition of base elementary path stretches (Fig. 15, operator selects a profile) selected from the set of base elementary paths by at least one of a digital mapping and cartography systems (paragraph [0156], Figs. 19-29 are examples of a digital map).

Regarding Claim 25, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses comprising: 
defining a plurality of palletized loads (Fig. 40, a plurality of palletized loads), each of the palletized loads being obtained by grouping a group of respective products (Fig. 21, profile #3, dog food is a group of respective products), and wrapping each of the groups of products with the film (Fig. 25, load is being wrapped) according to a respective wrapping configuration (Fig. 25, profile #3 is a wrap profile); 
repeating for each of the plurality of palletized loads said steps 1 to 11 until identifying a respective stability wrapping configuration of the film (Figs. 9-13 is a series of steps to wrap a load), that is wrapped around the 7group of respective products to form the palletized load (Fig. 8, wrapping of load 606), adapted to maintain the palletized load stable and compact when moved or transported along the transport settled path (paragraph [0003], wrapping a load for transport); and 
storing respective stability wrapping configurations for each palletized load of said plurality of palletized loads (779-780 of Fig.13).

Regarding Claim 26, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses comprising for said palletized load calculating (736-Fig. 11, wrap force is a physical quantity), by repeating said steps 6 to 12, stability wrapping configurations for respective obtained transport settled paths, as corresponding suitable compositions of base elementary path stretches (Figs. 38-45, a series of steps to involved in creating a wrap profile).

Regarding Claim 27, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses comprising: 
defining a plurality of palletized loads (Fig. 40, a plurality of palletized loads), each of the palletized loads being is obtained by grouping one same group of products (Fig. 21, profile #3, dog food is a group of respective products), and wrapping each of the groups of products with a defined plastic film (Fig. 25, load is being wrapped) and according to a respective wrapping configuration (Fig. 25, profile #3 is a wrap profile); 
repeating for each of the plurality of palletized loads said steps 1 to 11 until identifying a respective stability wrapping configuration of the respective defined film (Figs. 9-13 is a series of steps to wrap a load) wrapped around the 7group of products to form the palletized load (Fig. 8, wrapping of load 606), adapted to maintain the palletized load stable and compact when moved or transported along the transport settled path (paragraph [0003], wrapping a load for transport); and 
storing respective stability wrapping configurations for each palletized load of the plurality of palletized loads (779-780 of Fig.13).

Regarding Claim 28, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein the wrapping configuration of the film around said palletized load comprises wrapping parameters that include a film pre-stretching percentage (paragraph [0003], pre-stretched packaging material), a wrapping force of the film around the palletized load (706-Fig. 9), a number of film wrappings around the palletized load (712-Fig. 9), an overlap percentage of wrappings (774-Fig. 13), an arrangement of wrappings (77-Fig. 13), and 
wherein the wrapping parameters are a function of characteristics of at least one of the palletized loads (776-780 of Fig. 13) and the transport settled path (784-Fig. 13).

Regarding Claim 29, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein the characteristics of the palletized load comprise type of products (Fig. 21, dog food), strength or deformability of products (Fig. 21, the boxes would have a container rigidity strength to maintain a shape), number of products (Fig. 21, has a number of products), composition in superimposed rows or layers of the grouped products (Fig. 21, a palletized load with layers of dog food).

Regarding Claim 30, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein said forming of the palletized load comprises associating the group of products to a measuring system and wrapping the group of products and the measuring system with the film according to the defined wrapping configuration (Fig. 23, buttons 914-930, measures wrap force, vertical wrap distance and overlap wrap).

Regarding Claim 31, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses wherein said detecting and measuring of the set of physical quantities that act on the palletized load by means of a measuring chain of said measuring system (Fig. 23, buttons 914-930, measures wrap force, vertical wrap distance and overlap wrap).

Claims 33-37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US Pub 20160098171) and as modified by Nakajima (US Pub 20070245828) in the parent claim, and further in view of and Ueda (US Patent 5610344).

Regarding Claim 33, Lancaster and as modified by Nakajima in the parent claim, Lancaster discloses in the parent claim detecting and measuring additional physical quantities that act on the palletized load. 
However, Lancaster and as modified by Nakajima is silent regarding said additional physical quantities further included environmental-type physical quantities.
Ueda teaches additional physical quantities including environmental-type physical quantities (abstract, temperature and humidity, examiner notes that a change in temperature in an enclosed volume would have a corresponding pressure change).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the wrap profiles of Lancaster, by incorporating the vibration test of Nakajima, wherein Ueda would be a further modification of the vibration test of Nakajima, so to incorporate the additional environmental factors to vibration test of Nakajima, in order to allow the wrap profile of Lancaster to take into consideration environmental conditions to further increase the reliability of the wrap profile stored in the apparatus of Lancaster.

Regarding Claim 34, Lancaster and as modified by Nakajima and Ueda in the parent claim, Lancaster discloses associating to the transport settled path (paragraph [0003], packaging techniques for transportation) obtained as the suitable composition of base elementary path stretches (Fig. 21, profile overview).
 However, Lancaster is silent regarding a set of calculated environmental-type physical quantities that act on the palletized load.
Ueda teaches a set of calculated environmental-type physical quantities that act on the palletized load (abstract, specimen is subjected to temperature and humidity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the wrap profiles of Lancaster, by incorporating the vibration test of Nakajima, wherein Ueda would be a further modification of the vibration test of Nakajima, so to incorporate the additional environmental factors to vibration test of Nakajima, in order to allow the wrap profile of Lancaster to take into consideration environmental conditions to further increase the reliability of the wrap profile stored in the apparatus of Lancaster.

Regarding Claim 35, Lancaster and as modified by Nakajima and Ueda in the parent claim, Lancaster discloses during said operating of the motion platform on the basis of the calculated physical quantities (Fig. 13), and Ueda teaches subjecting the palletized load (abstract, specimen) to the environmental-type physical quantities (abstract, specimen is subjected to temperature and humidity).

Regarding Claim 36, Lancaster discloses a simulation system (600-Fig. 7) for determining a wrapping configuration (658-Fig. 8) of a plastic film (620-Fig. 7) that is wrapped around a determined group of products to form a palletized load (Fig. 7, load 606 is wrapped with web 620 into a palletized load) intended (not positively reciting if the load is to be moved or not) to be moved or transported along a transport settled path (paragraph [0003], pre-stretched packaging material) implementing the method according to claim 21 (see claim 21 rejection above, as Lancaster, as modified by Nakajima, discloses a system capable of carrying out the method of claim 21),9claim 21cl
physical quantities including kinematic-type quantities that comprise one or more (only requires the prior art to anticipate one of the following kinematic limitations) of linear displacements, speed and accelerations along at least one axis (Figs.5-6, sensed film speed 512 as a part of wrap speed model 500 is a detected speed about center of rotation 408) and angular rotation, speed and accelerations about at least one axis (Figs.5-6, sensed film speed 512 as a part of wrap speed model 500 is a detected speed about center of rotation 408).
However, Lancaster is silent regarding wherein said simulation system comprises a motion platform provided with six degrees of freedom and arranged to support and move said palletized load on the basis of physical quantities calculated as acting on said palletized load along said settled path.
Ueda teaches a simulation system (the whole of Fig. 1 is a simulation system) comprises a motion platform (4-Fig. 1) provided with six degrees of freedom (Column 4, lines 15-24, degree of freedom for six axis is equivalent to six degrees of freedom) and arranged to support and move said palletized load on the basis of physical quantities calculated as acting on said palletized load along said settled path (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the wrapping apparatus of Lancaster, by the six axis degree of freedom stand of Ueda, so to subject the load to additional stress in order to increase the reliability of the wrapping profiles of Lancaster.

 Regarding Claim 37, Lancaster and as modified by Ueda in the parent claim, Ueda teaches wherein said motion platform comprises a parallel kinematic robot (Fig. 4, the stand is capable of parallel motion perform by the apparatus of Fig. 1).

Regarding Claim 39, Lancaster and as modified by Nakajima in the parent claim, Ueda teaches a covering casing (9-Fig. 1) arranged for air-tightly embedding the palletized load when positioned on the motion platform so as to create an inner environment that contains said palletized load (Fig. 1, specimen 9 is an air tight compartment for testing cargo 9A, Column 5, lines 5-45), 
wherein a set of calculated physical quantities (abstract, system adjust temperature and moisture is interpreted as a calculated physical quantities), that include environmental-type physical quantities (abstract, temperature and humidity are environmental physical properties), which the palletized load is subjected to when the palletized load is moved along the transport settled path, is reproduced (Fig. 1, Column 5, lines 5-45, cargo 9A).

Regarding Claim 40, Lancaster and as modified by Nakajima in the parent claim, Ueda teaches comprising a climate chamber (Fig. 1, space 12 is contained by cover 11) adapted to contain the motion platform that supports the palletized load and to replicate a set of physical quantities that include environmental-type physical quantities which the palletized load is subjected to when the palletized load is moved along the transport settled path (Fig. 1, cover 11 contains stand 4 and specimen 9 and cargo 9A, which is exposed to a variety of environmental factors).

Regarding Claim 41, Lancaster discloses a method for wrapping with a wrapping machine a determined group of products with a plastic film to form a palletized load (abstract) to be moved or transported along a transport settled path (paragraph [0003], transportation), said method comprising wrapping the determined group of products with the film by using a stability wrapping configuration (abstract, wrap profile) determined by at least of: 
a method for determining a wrapping configuration of a plastic film that is wrapped around a group of products (650-Fig. 8) to form a palletized load (606-Fig. 7) intended to be moved or transported along a transport settled path (paragraph [0003], packaging techniques to wrap loads for transport), said method comprising the following steps: 
Step 1, forming a palletized load by grouping and wrapping with the film a determined group of products (606-Fig. 7) by using a defined wrapping configuration (658-Fig. 8); 
Step 2, detecting and measuring a set of physical quantities (Fig. 13 indicates several physical properties, 762-774 are examples physical quantities), said physical quantities including kinematic-type quantities that comprise one or more (only requires the prior art to anticipate one of the following kinematic limitations) of linear displacements, speed and accelerations along at least one axis (Figs.5-6, sensed film speed 512 as a part of wrap speed model 500 is a detected speed about center of rotation 408) and angular rotation, speed and accelerations about at least one axis (Figs.5-6, sensed film speed 512 as a part of wrap speed model 500 is a detected speed about center of rotation 408), the kinematic-type quantities acting on the palletized load (Fig. 13, 770 and 772, axial load is related to rotation speed and angular acceleration) as a result of at least one of movements and stresses that the palletized load is subjected to when the palletized load is it is moved along a plurality of different test paths (Fig. 7, variations in the speed of turntable 604 is a variation in test paths) an associating to each of the test paths one respective set of the physical quantities detected and measured (772-Fig. 13, variations in the speed of turntable 604 result in axial load variable); 
Step 3, defining each test path as a composition of a respective sequence of elementary path stretches (Fig. 13, 776-784, profile is interpreted as a test path, which is updated is interpreted as a respective sequence of elementary path stretches), the test paths and the elementary path stretches being identified and defined by at least one of a digital mapping or cartography system (Figs. 21-23, the combination of rotation speed, wrap force and film above load and presented on a GUI with scale is interpreted as digital mapping providing rotation speed (test path) of the wrap force or path stretch about a palletized load); 
Step 4, associating to each of the elementary path stretches a respective group of physical quantities detected and measured in the elementary path stretch (Fig. 13, 762-774 are detected and measured physical quantities for stretching a film); 
Step 5, defining from the elementary path stretches of the test paths a set of base elementary path stretches which respective groups of physical quantities are associated to and that are able to form with a suitable composition any path of the palletized load (Fig. 13, 762-774 are detected and measured physical quantities for stretching a film for transportation); 
Step 6, obtaining the transport settled path as a suitable composition of base elementary path stretches selected by the set of base elementary paths (776-784 of Fig. 13); 
Step 7, obtaining calculated physical quantities that act on the palletized load along the transport settled path as a composition of groups of physical quantities associated to base elementary path stretches of the suitable composition of base elementary path stretches that compose the transport settled path (Fig. 9, 700-710 use calculated wrap force as physical quality which is associated to a wrap force parameter for transportation); 
Step 8, positioning the palletized load on a motion platform (Fig. 7, load 606 is positioned on turntable 604) adapted to support and move the palletized load (paragraph [0105]) and inputting the calculated physical quantities as driving data of said motion platform (650-Fig. 8, 656, 652 and 654 perform wrapping of a load which includes the physical quantity of wrap force upon the load); and
However, Lancaster is silent regarding:
6Step 9, operating the motion platform on the basis of the calculated physical quantities to perform a simulation of at least one of movements and stresses that act on said palletized load moved or transported along the settled path; 
Step 10, at an end of the simulation, checking if the palletized load wrapped with the film according to the defined wrapping configuration has remained stable and compact; 
Step 11, modifying the defined wrapping configuration if said palletized load did not remain stable and compact and repeating said steps 8 to 11 of positioning, operating, checking and modifying until the palletized load is stable and compact; and
Step 12, storing a stability wrapping configuration of the film wrapped around the determined group of products adapted to maintain the palletized load stable and compact when the palletized load is moved or transported along the transport settled path; and 
the simulation system according to claim 36.
Nakajima teaches:
6Step 9, operating a motion platform (2a-Fig. 1) on the basis of a calculated physical quantities to perform a simulation of at least one of movements and stresses that act on a palletized load (P-Fig. 1) moved or transported along said settled path (Fig. 3, S11 to S14, wherein S12 is the settled path, and vibrations is the measured movements and stresses the specimen is subjected to); 
Step 10, at an end of the simulation, checking if the palletized load wrapped with the film according to said defined wrapping configuration has remained stable and compact (S42-S44 of Fig. 12); 
Step 11, modifying said defined wrapping configuration if said palletized load did not remain stable and compact and repeating said steps 8 to 11 of positioning, operating, checking and modifying until said palletized load is stable and compact (paragraphs [0008-0010] describes a process of modifications to enhance the reliability of the vibration test is interpreted as the repeating of steps to achieve an accurate test); and
Step 12, storing a stability wrapping configuration of a film wrapped around a determined group of products adapted to maintain a palletized load stable and compact when the palletized load it is moved or transported along the transport settled path (paragraph [0080], the analysis of the data accumulated in the memory unit is useful for evaluating and improving the vibration resistance, is interpreted as storing the physical stresses imparted to the load during a test using the transport scenario of Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the turntable of the apparatus of Lancaster, to have incorporated the vibrations test as taught by Nakajima, so to improve the wrapping profiles by using a vibration test program for evaluating the vibration resistance of products transported by means such as automobiles, trains, etc. (paragraph [0001], Nakajima).
However, Lancaster and as modified by Nakajima is silent regarding the simulation system of clam 36.
Ueda teaches the simulation system of claim 36 as detailed above.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the wrapping apparatus of Lancaster, by the six axis degree of freedom stand of Ueda, so to subject the load to additional stress in order to increase the reliability of the wrapping profiles of Lancaster.

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US Pub 20160098171), in view of Nakajima (US Pub 20070245828) and Ueda (US Patent 5610344), in the parent claim, and in further view of Cappel (US Patent 3295224).

Regarding Claim 38, Lancaster and as modified by Ueda in the parent claim, Ueda teaches wherein the motion platform comprises a parallel kinematic robot having a degree of freedom for six-axes including longitudinal direction X, lateral direction Y, vertical direction Z, rolling direction R, pitching direction P and yawing direction YA can be given by a lesser number of actuators (Column 4, lines 15-24).
However, Lancaster and as modified by Ueda is silent regarding wherein the motion platform comprises a parallel kinematic robot with six extensible legs and a movable base which can be connected to the six extensible legs, and wherein the movable base is provided with an upper flatbed onto which the palletized load can be positioned.  
Cappel teaches wherein a motion platform (the apparatus of Fig. 4) comprises a parallel kinematic robot with six extensible legs (Fig. 3, actuators 34-39) and a movable base (33-Fig. 4) which can be connected to the six extensible legs, and wherein the movable base is provided with an upper flatbed (Fig. 4, platform 33 has an upper surface) onto which the palletized load (156-Fig. 4, the capsule is representative of a palletized load) can be positioned.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the testing apparatus of Ueda, to have incorporate the motion simulator components and structure, as taught by Cappel, to further expand upon the six degree of freedom of the test apparatus of Ueda, by improving the fore and aft, lateral, elevational, roll, pitch and yaw movements, or any combination of such movements (Cappel, Column 1, lines 9-13). 

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Applicant’s argument, page 11:
“The above-noted features of claim 1 allow for the calculation of physical quantities acting on a load to check and/or determine an optimal wrapping configuration of the film around the load to ensure its stability and compactness during transport along a defined transport path, and for the calculation, for any type of load and for any type of transport path, an optimal wrapping configuration ensuring the necessary load containment and fixing, as well as lower film consumption. 
The combination of Lancaster and Nakajima fails to disclose or suggest these features of claim 21.”
The examiner disagrees because, Lancaster discloses a wrapping force which is a physical quantity acting on the load, and the figures Lancaster provide a graphical user interface to allow the operator to insure a stable and compact palletized load which is transported around an axis of rotation which defines a transport path and can be dynamically updated by the operator to insure a stable and compact palletized load.
	Applicant’s argument, page 12:
“Lancaster does not disclose or suggest a method for calculating physical quantities acting on a load to check and/or determine an optimal wrapping configuration of the film around the load ensuring its stability and compactness during the transport along a defined transport path. On the contrary, Lancaster provides a method and system whereby graphical depictions in a graphical interface provide a visual interface to assist an operator in setting up a wrapping machine according to attributes of packaging material and load.”
The examiner disagrees because Lancaster discloses a rotational speed and axial load variable which are motion related parameters acting on the palletized load, the operator is capable of changing parameters of the wrap profile ensure the palletized load is stable and compact while the load is transported around the axis of rotation, wherein the graphical interface of Lancaster helps the operator in accomplishing this task as the load is rotated about the axis of rotation.
Applicant’s argument, page 12:
“Regarding this, it is indicated in the rejection that step 2 of claim 21 is disclosed by the routine 760 of Lancaster. However, the parameters selected or calculated in the routine 760 are related to a wrap profile (i.e., attributes of the packaging material, load stability type, containment force) and are not kinematic-type quantities (e.g., displacements, speed and accelerations along and/or about one or more axes), nor are they environmental-type physical quantities (e.g., temperature, pressure, humidity). The parameters disclosed in Lancaster are not kinematic-type quantities acting on a palletized load because of movements and stresses, which the palletized load is subjected to when it is moved along a plurality of different test paths. Lancaster is, in fact, completely silent about moving a palletized load along different test paths and about associating to each test path a respective set of physical quantities detected and measured.”
The examiner disagrees because Lancaster discloses, paragraph [0183] and Fig. 21, rotation speed and load lift which are both measured kinematic-type quantities which are measured as the load is rotated around the axis of rotation, transport path, and variations in rotation speed and load lift qualifies as a different transport path.
Applicant’s argument, page 13:
“Regarding step 3 of claim 21, the wrap profile of Lancaster, which can be edited by the operator by modifying the parameters described above, does not correspond to a test path that can be defined as a composition of a respective sequence of elementary path stretches, wherein the test path and the elementary path stretches are identified and defined by at least one of a digital mapping or cartography system.”
The examiner disagrees because the rotation of the load about the axis of rotation constitutes a transport path and variations of the rotational speed would qualify as variations or different transport paths and the GUI provides a wrap profile which is a type of elementary path stretch.
Applicant’s argument, page 13:
“Further, the steps 762-774 of the routine 760 disclosed in Lancaster (i.e., confirm packaging material selection 762, receive selection of load stability type 764, determine containment force requirement for selected load stability type 766, determine ICF based on packaging material selection 768, determine wrap force and number of layers 770, receive selection of axial load variability 772, and receive selection of overwrap parameter 774) in no way correspond to steps 4-6 of amended claim 21 described above.”
The examiner disagrees because the Lancaster discloses a wrap profile which is equivalent to the elementary path stretches, and the GUI of Lancaster allows the operator to change the wrap profile in accordance to the load being stable or unstable and the rotation of the load is the transport settled path.
Applicant’s argument, page 13:
“Regarding step 7 of claim 21, it is noted that Figure 9 of Lancaster is a flowchart illustrating a sequence of steps for configuring a wrap profile, which include calculate a wrap force. However, this is not associated to base elementary path stretches of a suitable composition of base elementary path stretches that compose a transport settled path. Instead, the flowchart of Figure 9, and Lancaster as a whole, fails to disclose or suggest calculating physical quantities acting on a palletized load along a transport settled path as a composition of groups of physical quantities associated to base elementary path stretches of a suitable composition of base elementary path stretches that compose the transport settled path.”
The examiner disagrees because the GUI of Lancaster allows for rotation to be measured which relates to the axial load placed on the load by the wrap force of the film acting upon the palletized load, which is a measured physical acting on the load as the load is transported around the axis of rotation of the wrapping machine.
Applicant’s argument, page 14-15:
“Instead, it is only possible for the operator to select very generic and non-specific paths such as "general road trucks", "well-maintained roads", "poorly-maintained roads" and "bad road trucks" for which there are corresponding vibration data for the vibration test apparatus 1. 
14 Therefore, Nakajima does not disclose or suggest identifying and defining the path or route along which to evaluate the specimen vibration resistance by means of at least one of a digital mapping or cartography system.”
The examiner disagrees because Nakajima does disclose a specimen (palletized load is representative of the specimen) which is subjected to a plurality of test paths with the results presented upon a GUI.
Applicant’s argument, page 15-16:
“Further, the method recited in claim 21 further differs from Nakajima in that it detects and measures the physical quantities (e.g., accelerations) acting on the palletized load and not on a supporting surface of a transportation means (e.g., the cargo bed of a truck). Thus, it is15 possible to obtain measurements of the physical quantities that consider the composition and structure of the palletized load and how vibrations and stress are transmitted from the supporting surface and the palletized load. In other words, the method of claim 21 is more realistic and more precise measurements can be detected that can be used in the motion platform for performing a more realistic and precise simulation of movements and/or stresses acting on the palletized load. 
Therefore, it is apparent that Nakajima fails to disclose or suggest steps 2-7, 11 and 12, which are also lacking from Lancaster. Regarding this, Nakajima does not contemplate the problem of verifying and/or precisely determining a stability wrapping configuration of a plastic film wrapped around a group of products to form a palletized load intended to be moved and/or transported along any possible path or route without performing field tests on the palletize load (i.e., tests where the palletize load is moved/transported by transportation means (truck) along the required or settled path). Instead, as discussed above, Nakajima discloses a method for evaluating the vibration resistance of a specimen by using a vibration test apparatus that performs a vibration test program based on transport conditions corresponding to limited, generic and non-specific transport paths or routes (i.e., paths/routes lacking precise length and specific itinerary), which are not identified and defined by means of a digital mapping or cartography system. “
The examiner disagrees because Nakajima is relied upon a teaching of variety of different transport scenarios to which a load is subjected to and the process is displayed on a GUI, and Lancaster discloses the load stability and wrap profiles on a GUI, wherein the data of Nakajima can be displayed on the GUI of Lancaster in order to allow an operator to adjust the wrap profile. 
Applicant’s argument, page 16:
“Ueda fails to disclose or suggest the above-noted features of claim 21 that are lacking from Lancaster and Nakajima. As a result, claims 33-35 are patentable over the combination of Lancaster, Nakajima and Ueda based at least on their dependency from claim 21.”
The examiner disagrees because Ueda is not apart of claim 21 rejection.

The Examiner suggest that the applicant to contact the examiner in order to further clarify the prior art reject and to address any concerns the applicant may have.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        07/29/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731